******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     MARY STEWART v. JEFFREY STEWART
               (AC 36920)
                Gruendel, Alvord and Flynn, Js.
       Argued February 19—officially released June 2, 2015

   (Appeal from Superior Court, judicial district of
           Stamford-Norwalk, Wenzel, J.)
  Jeffrey Stewart, self-represented, the appellant
(defendant).
  Mary Rainer,         self-represented,          the   appellee
(plaintiff).
                          Opinion

   PER CURIAM. The defendant, Jeffrey Stewart,
appeals from the judgment of the trial court rendered
in response to his postjudgment motion for clarification
of a judgment of dissolution. The defendant requested
that the court interpret an order in the judgment of
dissolution to determine which postdissolution
expenses he could recover prior to the division of the
net proceeds from the sale of the former marital resi-
dence. On appeal, the defendant claims that the court
(1) misinterpreted the language of its prior order in the
dissolution judgment, (2) improperly modified, rather
than clarified, the judgment of dissolution by imposing
additional conditions for the reimbursement of
expenses, and (3) deprived him of his constitutional
right to due process.1 We affirm the judgment of the
trial court.
  The twenty-five year marriage of the defendant and
the plaintiff, Mary Stewart,2 was dissolved by the court,
Wenzel, J., on May 6, 2011. At that time, the parties were
represented by counsel.3 The judgment of dissolution
included, inter alia, orders pertaining to the sale of the
marital residence in Greenwich (property). In relevant
part, those orders provided: ‘‘The court will retain juris-
diction over the sale and marketing of the property to
resolve any disputes and may adjust the percentage of
distribution or charge a party’s distribution in light of
their conduct.
   ‘‘The defendant may remain in the marital residence
until the time of sale. If he remains in the marital resi-
dence he shall have exclusive possession thereof, and
shall be responsible for all the costs associated with the
occupancy and ordinary maintenance of the property,
including mortgage payments and taxes until the sale
of the residence. Any extraordinary repair costs or reno-
vation costs, exceeding $300 per issue, paid by the
defendant to maintain or restore the house to a saleable
condition shall be repaid to the defendant from the
proceeds of the sale of the marital home prior to divid-
ing the net sale proceeds.
  ‘‘In the event the defendant vacates the marital resi-
dence he shall continue to pay all ongoing expenses
as if he occupied the residence, but will be entitled to
recover such expenses, extraordinary expenses from
the gross proceeds of the sale.
  ‘‘During the period of the defendant’s occupancy, the
[plaintiff] shall have reasonable access to the marital
home upon notice to review and refresh her memory,
and she will be permitted access to take photographs,
or video as to personal property, and to inspect the
condition of the property.
  ‘‘Upon sale of the marital residence, the net pro-
ceeds—that is, less mortgage payoff, normal and cus-
tomary closing adjustments, all taxes, commissions and
legal fees of the sale—shall be divided between the
parties 45 percent to the plaintiff and 55 percent to the
defendant. Distribution shall be made at the closing.’’
(Emphasis added.)
   On June 5, 2013, the defendant filed a postjudgment
motion for clarification. In his motion, the defendant
stated: ‘‘The defendant avers he did not remain in the
marital residence, that he vacated the house on June
30, 2012, and he has been paying all ongoing expenses
for the marital property as if he occupied the residence.
The defendant maintains that the judgment of dissolu-
tion provides that he be reimbursed, from the gross
proceeds of the sale of the residence, for all ongoing
expenses he has paid after he vacated the residence
and all extraordinary expenses he has paid before and
after he vacated the residence. The plaintiff maintains
that the defendant is only entitled to reimbursement
for extraordinary expenses paid by the defendant.’’ The
defendant requested that the court clarify its order in
the judgment of dissolution relating to the reimburse-
ment of ordinary expenses from the proceeds of the
sale.
   The closing on the marital residence took place on
July 31, 2013, and the net proceeds were held in escrow
pending the court’s determination on the defendant’s
motion for clarification. A hearing on the defendant’s
motion was scheduled for August 7, 2013, at which time
the defendant, represented by counsel, and the self-
represented plaintiff appeared to present their claims.
Judge Wenzel, the same judge who presided over the
parties’ dissolution action, asked the parties whether
there was a dispute as to the date that the defendant
had vacated the property. When the plaintiff responded
‘‘[a]bsolutely,’’ the defendant’s attorney represented
that she had not been aware that the date was an issue
until that very moment.
  After hearing the parties’ proposed interpretations of
the relevant language in the dissolution order, the court
stated: ‘‘We need to determine the date the [defendant]
vacated the premises, as that might be important. We
need to determine the meaning of the language in the
decree. And then, we need to . . . determine which
expenses are covered and which are not.’’ The plaintiff
responded: ‘‘I would ask the court to consider whether
or not there is merit in addressing the issue of the date
of vacancy of the property prior to looking into the
interpretation of that phrase because I maintain that,
until the seventeenth, or actually until the closing of
the property, [the defendant] never actually vacated
the property.’’ The court and the defendant’s counsel
agreed that the issue regarding the date that the prop-
erty had been vacated should be addressed first, but
the defendant’s counsel represented that she was not
ready to proceed with evidence on that issue because
the plaintiff’s position had just been made known to
her that day. Given those circumstances, the court pro-
posed continuing the matter to give both parties the
opportunity to gather the necessary documents for a
hearing on the motion for clarification. The defendant
indicated that he was in the process of relocating from
California to Connecticut, and that a box with his docu-
ments was still in California. Accordingly, the matter
was continued three months to November 14, 2013.
   On November 14, 2013, the parties appeared before
the court and presented their evidence. As evidence
that he had vacated the marital residence on June 30,
2012, the defendant submitted an invoice from the mov-
ing company that transported his personal belongings
to California and a lease for an apartment that he had
rented in California. Additionally, he testified that he
had moved to California to pursue a business opportu-
nity. To avoid a substantial increase in the homeowner’s
insurance costs for the marital residence, the defendant
gave permission to his son and two of his son’s friends
to occupy the property. Although the defendant was
terminated from his new employment on August 24,
2012, he testified that he remained in California and
‘‘was looking for other business opportunities and try-
ing to raise capital for another business. [The defen-
dant] didn’t know where [he] was going to wind up
living. [Consequently, he] did not change [his] legal
residence from [Connecticut] during that time.’’ The
defendant testified that he did not change his driver’s
license or automobile registration from Connecticut to
California, that he remained a registered voter in Con-
necticut and voted in Connecticut by way of an absentee
ballot, that he paid income tax in California as a legal
resident of Connecticut, and that the legal address for
his business was the address of the Greenwich mari-
tal residence.
  The matter was continued to December 10, 2013, at
which time the parties rested and presented their clos-
ing arguments to the court. At the conclusion of the
hearing, the court stated that it would review the terms
of the dissolution decree, the exhibits and its notes
before issuing a decision.
  By memorandum of decision issued February 27,
2014, the court, after quoting from the relevant order
in the judgment of dissolution, concluded that ‘‘the
defendant is entitled to recover the extraordinary
expenses whenever they occurred; but [he] can recover
ordinary expenses only if he had already vacated the
residence.’’4 The court noted that the defendant was
seeking reimbursement for ordinary expenses for the
period from July, 2012, when he claimed to have vacated
the marital residence, through July 31, 2013, the date
of the closing on the property. The court summarized
the evidence presented at the hearing, and stated: ‘‘Most
persuasive in this regard was the evidence that the
defendant always preserved the option to return and
resume using the residence to the exclusion of the plain-
tiff. . . . Perhaps most convincing was the defendant’s
own testimony that if things did not work out in Califor-
nia his plan was to return to the residence and resume
living there.’’ The court then made the following deter-
mination: ‘‘Given all this evidence, the court finds that
the defendant has not established that he ever departed
the residence and is not entitled to recover any ordinary
or customary expenses associated with the property.’’
  The court then reviewed the defendant’s claim for
extraordinary expenses and rendered the following
judgment: ‘‘[T]he court determines that the defendant
is entitled to recover a total of $24,570 from the
remaining net assets prior to the distribution to the
parties according to the percentages previously deter-
mined by the court.’’ The defendant filed a ‘‘motion to
reargue in anticipation of appeal’’ pursuant to Practice
Book § 11-11, which the court denied on May 20, 2014.
This appeal followed.
   The gravamen of the defendant’s appeal is that the
trial court incorrectly determined that he did not vacate
the marital residence on June 30, 2012, which would
have entitled him to reimbursement for all ordinary
expenses incurred from that date to the date of the
closing on the property. Specifically, the defendant
argues that ‘‘[t]he plain language meaning of ‘vacate’ is
clear and unambiguous,’’ and that he ‘‘proved that he
complied with this clear, sole requirement.’’ The court’s
interpretation of the word ‘‘vacate,’’ the defendant
claims, resulted in the imposition of ‘‘additional require-
ments’’5 that resulted in a modification, rather than a
clarification, of the judgment of dissolution. The defen-
dant further argues that the court’s determination vio-
lated his due process rights: ‘‘By failing to include
additional requirements in the original divorce orders,
but using them as the basis of its February 27, 2014
decision, the trial court deprived the defendant of his
right to due process by not permitting him the opportu-
nity to comply, and by not allowing him an opportunity
to mount a relevant defense.’’
   We begin with our standard of review. ‘‘In order to
determine whether the trial court properly clarified
ambiguity in the judgment or impermissibly modified
or altered the substantive terms of the judgment, we
must first construe the trial court’s judgment. It is well
established that the construction of a judgment presents
a question of law over which we exercise plenary
review. . . . In construing a trial court’s judgment,
[t]he determinative factor is the intention of the court
as gathered from all parts of the judgment. . . . The
interpretation of a judgment may involve the circum-
stances surrounding the making of the judgment. . . .
Effect must be given to that which is clearly implied
as well as to that which is expressed. . . . The judg-
ment should admit of a consistent construction as a
whole. . . . In addition . . . because the trial judge
who issues the order that is the subject of subsequent
clarification is familiar with the entire record and, of
course, with the order itself, that judge is in the best
position to clarify any ambiguity in the order. For that
reason, substantial deference is accorded to a court’s
interpretation of its own order. . . . Accordingly, we
will not disturb a trial court’s clarification of an ambigu-
ity in its own order unless the court’s interpretation
of that order is manifestly unreasonable.’’ (Citations
omitted; internal quotation marks omitted.) Bauer v.
Bauer, 308 Conn. 124, 131–32, 60 A.3d 950 (2013).
   ‘‘[T]he purpose of a clarification is to take a prior
statement, decision or order and make it easier to
understand. Motions for clarification, therefore, may be
appropriate where there is an ambiguous term in a
judgment or decision . . . but, not where the movant’s
request would cause a substantive change in the
existing decision. Moreover, motions for clarification
may be made at any time and are grounded in the trial
court’s equitable authority to protect the integrity of its
judgments.’’ (Internal quotation marks omitted.) Light
v. Grimes, 136 Conn. App. 161, 169, 43 A.3d 808, cert.
denied, 305 Conn. 926, 47 A.3d 885 (2012).
   In the present case, both parties wanted the court to
clarify whether the defendant was entitled to reimburse-
ment of ordinary expenses from the date that he claimed
he vacated the marital property until the date of the
closing on the property. Both sides submitted evidence,
documentary and testimonial, regarding the amount of
the expenses claimed by the defendant and the circum-
stances under which he had left the property to travel
to California. On August 7, 2013, which was the first
scheduled hearing on the defendant’s motion for clarifi-
cation, the plaintiff stated her position that the defen-
dant had never vacated the property. When the
defendant’s counsel represented that she had been
unaware of the plaintiff’s claim until that day, the court
continued the matter and gave the parties more time
than it initially intended because the defendant said
his documents were still in California. His due process
claim that the court’s interpretation of the word
‘‘vacate’’ left him unprepared to mount an effective
defense, therefore, is without merit. Evidence was pre-
sented at a hearing more than three months later, on
November 14, 2013, and the hearing was then continued
to December 10, 2013, which gave the defendant one
additional month to gather any remaining evidence.
   We conclude that the court’s interpretation of the
word ‘‘vacate,’’ in the context of the judgment of dissolu-
tion, is reasonable. That judgment provided that the
defendant ‘‘may remain in the marital residence until
the time of sale,’’ and that ‘‘[i]f he remains in the marital
residence, he shall have exclusive possession thereof,
and shall be responsible for all the costs associated
with the occupancy and ordinary maintenance of the
property . . . .’’ (Emphasis added.) The court included
an additional provision in the judgment to address the
reimbursement of expenses if the defendant decided
not to remain in the marital residence. ‘‘In the event
the defendant vacates the marital residence he shall
continue to pay all ongoing expenses as if he occupied
the residence, but will be entitled to recover such
expenses, extraordinary expenses from the gross pro-
ceeds of the sale.’’ (Emphasis added.)
   The parties do not challenge the court’s determina-
tion in the memorandum of decision that the foregoing
order means that ‘‘the defendant is entitled to recover
the extraordinary expenses whenever they occurred;
but can recover ordinary expenses only if he had already
vacated the residence.’’ The parties disagree as to the
court’s interpretation of the word ‘‘vacate’’; the defen-
dant argues that the court ignored the plain meaning
of the word. ‘‘Vacate’’ is defined: ‘‘To surrender occu-
pancy or possession; to move out or leave—the tenant
vacated the premises.’’ Black’s Law Dictionary (9th Ed.
2009). We agree with the trial court that a person does
not ‘‘vacate’’ a property simply by ‘‘leav[ing]’’ the prop-
erty and paying a moving company to transport belong-
ings to a different location, as the defendant argued at
the hearing on the motion for clarification, when that
person reserves the right to return to the property.
   The record supports the court’s determination that
the defendant did not vacate the property, i.e., he did
not surrender occupancy or possession. The defendant
had been awarded exclusive possession of the property
by the terms of the judgment of dissolution. The court
found that no credible evidence had been presented to
establish that he had ever relinquished that right. The
court further found from the evidence submitted that
the defendant (1) permitted his son and two of his
son’s friends to occupy the property while he was in
California, (2) used the marital residence to maintain
his Connecticut driver’s license, (3) claimed to be a
Connecticut resident for tax purposes, (4) did not state
in clear terms that the plaintiff could reoccupy the prop-
erty, and (5) testified, as summarized by the court, ‘‘that
if things did not work out in California, his plan was
to return to the residence and resume living there.’’6
The factual findings of the court are not clearly errone-
ous, and we agree with the court’s interpretation of the
word ‘‘vacate’’ as that term was used in the judgment of
dissolution. For those reasons, the court’s clarification
was not manifestly unreasonable and did not change
or modify the judgment. See Bauer v. Bauer, supra, 308
Conn. 131–32.
      The judgment is affirmed.
  1
    Because these three claims are interrelated, we address them together
in this opinion.
  2
    The plaintiff is now known as Mary Rainer.
  3
    On appeal, both parties are self-represented.
   4
     The parties do not challenge this interpretation of the relevant language
in the judgment of dissolution, nor do they challenge the court’s determina-
tion of which of the defendant’s claimed expenses were extraordinary
expenses and which of those claimed expenses were ordinary expenses.
   5
     The only ‘‘additional requirements’’ articulated by the defendant in his
appellate brief were that, in addition to leaving the marital property, the
defendant had to ‘‘cease using it for any and all purposes, and any other
requirements the court saw fit to impose . . . .’’
   6
     The defendant testified as follows: ‘‘And after [my employment in Califor-
nia was terminated], I was looking for other business opportunities and
trying to raise capital for another business. And so during that time, I didn’t
know where I was going to wind up living. So I—I did not change my—my
legal residence from [the marital residence address] during that time.’’
   The defendant further testified: ‘‘I stayed in California with the intent of
trying to figure out what I was going to do next. Whether I was going to
find employment there or return to Connecticut or whatever.’’
   The court asked the defendant the following question: ‘‘[I]n October of
2012 . . . you had been terminated two months before, things were up in
the air you said. If, in October of 2012, you decided California is not working
out, did you have any place to go other than back to the residence in
Connecticut?’’ The defendant responded: ‘‘No. That would have been the
only place to go.’’ He then qualified his response by saying that he could
have stayed in a hotel or with friends.